Citation Nr: 1434858	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-27 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 60 percent for tinea versicolor.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from April 1994 to January 1998, and from February 2001 to October 2001. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which reduced the disability rating for tinea versicolor from 60 percent to 30 percent, effective December 1, 2008.  The Veteran disagreed with the reduction, arguing that she is entitled to at least a 60 percent rating, if not higher.  In November 2011, the Veteran testified before the undersigned; a transcript of the hearing is of record.

In a December 2013 decision, the Board restored the 60 percent rating for tinea versicolor and remanded the issue of entitlement to a rating in excess of 60 percent to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on her part is required.


REMAND

Unfortunately, the Board's review of the claims file reveals that further AOJ action is warranted, even though such action will, regrettably, further delay an appellate decision in this matter.

In December 2013, the Board remanded the issue, in part, to schedule the Veteran for a VA examination to ascertain the current severity of her service-connected tinea versicolor.  The Board specifically directed the AOJ to schedule the Veteran for a VA examination during the summer months or during a period of flare-up, if possible.  The Veteran had previously reported that her skin condition was worse during the summer months.  See Ardison v. Brown, 6 Vet. App. 405 (1994) (holding that when evidence reflects that a disability has a history of remission and recurrence, the duty to assist requires that any examination be given during an active stage of the condition).  

A VA Compensation and Pension Exam Inquiry printout indicates that a VA examination was cancelled on January 13, 2014, because the Veteran "failed to report."  The claim was readjudicated and supplemental statements of the case (SSOCs) were issued in January and February 2014.  The SSOCs indicated that she had failed to report to an examination scheduled on January 13, 2014.

In February 2014, in response to a SSOC, the Veteran indicated that her original appointment was scheduled for January 24, 2014 - not January 13, 2014.  She enclosed a notification letter to this effect.  She said that she had spoken to the Albany VA Medical Center (VAMC) and that it was decided that the examination would be rescheduled to June or July, when her condition would be at its worst.  Therefore, she did not report to the examination originally scheduled for January 24, 2014.

The Veteran has provided good cause for her failure to report to the VA examination.  See 38 C.F.R. § 3.655 (2013).  Moreover, the examination was cancelled prior to the actual date of the appointment.  Therefore, the reason provided for the cancellation ("failed to report") was clearly an error.

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, the Board directed the AOJ to schedule the Veteran for an examination during the summer months or during a period of flare-up.  According to the Veteran, she had conversations with the VAMC about scheduling the examination in June or July; however, the case was returned to the Board before an examination was scheduled.  Therefore, another remand is required to schedule the Veteran for a VA examination.  On remand, any outstanding VA treatment records should also be obtained.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from the Albany VAMC dated since November 2013.  If any records are not available, the Veteran should be notified of such in accordance with 38 C.F.R. § 3.159(e).

2.  After the development outlined in Item (1) is completed, schedule the Veteran for an examination to determine the current nature and severity of her service-connected tinea versicolor.  If possible, the examination should occur during the summer months or during a period of flare-up.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the examiner in conjunction with the examination.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue remaining on appeal.  The AOJ must specifically consider and discuss whether the procedures for referral for consideration of an extraschedular evaluation, pursuant to 38 C.F.R. § 3.321(b), is appropriate.  If any benefits sought on appeal remain denied, in whole or in part, provide the Veteran and her representative with a SSOC and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



